Hallam, J.
(dissenting).
I dissent: This case is decided on a question of pleading. I can *235see no question of pleading in this case. Plaintiff in his complaint alleged the original contract and then alleged:
“That plaintiff has duly performed on its part all conditions of the said agreement, and was on or about the 3rd day of August, 1920, ready and willing to deliver the balance of the said 5,000 bushels of wheat, to-wit: three thousand eight hundred and sixty-five (3,865) bushels and eighteen (18) pounds, and on said day duly tendered the same to defendant, and defendant refused to accept and pay for same, to plaintiff’s damage in the sum of two thousand six hundred twenty-eight and 41/100 dollars ($2,628.41).”
I can conceive of no language better adapted to the pleading of a contract and its breach. Plaintiff then alleged that after the tender and refusal the parties undertook to modify the contract so as to give defendant further indulgence. The attempted modification was void. The void negotiation left the original contract still standing. It conferred no rights and took away none. It left the parties where they were before. Surely a void attempt at an accord and satisfaction does not discharge a perfectly good claim. Nor did the allegation of the void transaction destroy the effect of the perfectly good allegation of a cause of action on the original contract.